Citation Nr: 1244046	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-43 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status-post right hernia repair.

2.  Entitlement to a rating in excess of 10 percent for small bowel obstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from November 1945 to August 1948, and from September 1948 to April 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 30 percent rating for status-post right inguinal hernia repair and 10 percent rating for a small bowel obstruction.  The RO in New York, New York, currently has jurisdiction over the Veteran's VA claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected right inguinal hernia repair is not manifested by a large post-operative recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible.

2.  The record shows that the Veteran experiences only occasional episodes of his small bowel obstruction of moderate symptomatology; it is not manifested by moderately severe symptoms such as partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for t status-post right inguinal hernia repair are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7338 (2012).

2.  The criteria for a rating in excess of 10 percent for a small bowel obstruction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7301 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Adequate notice  must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  38 U.S.C. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent pre-adjudication notice via a letter dated in August 2009, prior to the September 2009 rating decision that is the subject of this appeal.  That letter informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  Therefore, that correspondence fully complied with the notice requirements.  38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, the August 2009 letter included the general information regarding disability ratings and effective dates, and the specific rating criteria used to rate his service-connected right inguinal hernia and small bowel obstruction.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The law requires is that the duty to notify is satisfied and that claimants are provided the opportunity to submit information and evidence in support of their claims.  Once that has been accomplished, all due process concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 (2012).  The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  Shinseki v. Sanders, 129 S.Ct.1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding evidence which demonstrates symptoms of his service-connected right inguinal hernia repair or small bowel obstruction that is not demonstrated by the evidence already of record.  As part of his substantive appeal, he indicated that no hearing was desired in conjunction with this case.  Moreover, he was accorded VA medical examinations in September 2009 and February 2012 which included findings as to the symptomatology of the service-connected right inguinal hernia and small bowel obstruction that were consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice are demonstrated with respect to the examinations, nor has the Veteran indicated that either disability has increased in severity since the most recent examination.  Accordingly, the Board finds that the examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board has thoroughly reviewed the record in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, that reasonable doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2012).  VA must review reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately compensate the elements of disability.  38 C.F.R. § 4.2 (2012).  VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3 (2012).  Where there is a question as to which of two ratings applies, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2012).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2012).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the Veteran's request for an increased schedular rating, the Board will only consider the factors enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Right Inguinal Hernia

The Veteran's service-connected right inguinal hernia repair have been rated under 38 C.F.R. § 4.114, Diagnostic Code 7338, which provides that a 0 percent rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for a small hernia which is postoperative and recurrent, or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent rating is warranted for large post-operative recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible.  The rater will add 10 percent for bilateral involvement, providing the second hernia is compensable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2012).

The Board notes that there are references to complaints of epigastric distress in the Veteran's medical records.  However, these records show that those complaints are due to the service-connected small bowel obstruction and not the right inguinal hernia residuals, therefore, those complaints will be considered in rating that disability.  

The Board further observes that nothing in the evidence of record shows that the Veteran's service-connected right inguinal hernia repair residuals were manifested by a large post-operative recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible.  No such findings were indicated in the treatment records on file.  In addition, the September 2009 VA examination found no hernia to be present.  Similarly, no hernia was detected on the February 2012 VA examination.  Therefore, the record clearly does not show a large hernia that is inoperable or not readily reducible.  The Board further notes that both of these examinations, and the other evidence of record, indicates the Veteran does not use a truss or other supporting belt for his service-connected right inguinal hernia repair.  The Board finds that indicates the service-connected disability is well supported under ordinary conditions.  Therefore, the criteria for an increased rating are not met.

Accordingly, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected right inguinal hernia repair.  The preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Small Bowel Obstruction

The Veteran's service-connected small bowel obstruction has been rated pursuant to Diagnostic Code 7301 as analogous to adhesions of the peritoneum.  Under that diagnostic code, ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following:  disturbances of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114 (2012). 

Under Diagnostic Code 7301, a 0 percent rating is warranted for mild symptoms.  A 10 percent rating is warranted for moderate symptoms of pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is warranted for moderately severe symptoms of partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted for severe symptoms of definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301 (2012). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.   38 C.F.R. § 4.114 (2012).

In this case, the record shows the Veteran was hospitalized for four days in August 2009 due to small bowel obstruction, and again in August 2011 for what appears to be an overnight stay.  

The August 2009 VA hospitalization records show that the Veteran was treated for bloating and nausea.  X-rays of the abdomen resulted in an overall impression of nonspecific bowel pattern with minimal small bowel dilation.  In addition, it was noted that there was no evidence of mass or bone destruction.  X-rays of the chest showed no evidence of upper abdominal pathology.  CT scan of the abdomen and pelvis revealed dilated proximal small bowel loops; transition zone relative normal to small caliber small bowel loops in the right ventral pelvis, and that findings were suspicious for obstruction; bowel containing left inguinal hernia, with no evidence for local obstruction; there was no abscess.  Overall impression was of small bowel obstruction.  His condition on discharge was noted as being recovered.

The September 2009 VA examination noted that the Veteran was hospitalized in December 2000, September 2006, and August 2009 for recurrent small bowel obstruction.  It was also noted that he had no history of constipation, diarrhea, fistula, intestinal pain, or ulcerative colitis.  Although there was a history of nausea, it was noted as being less than weekly.  Further, on physical examination there was no signs of significant weight loss or malnutrition, anemia, fistula, abdominal mass, or abdominal tenderness.

Treatment records dated in March 2011 note complaints of difficulty with bowel movement and constipation.

The August 2011 hospital records indicate the Veteran had complaints of abdominal pain.  X-rays of the abdomen revealed a small amount of gas and stool in the colon; nonspecific bowel gas pattern, the few air-fluid levels suggested possible early or partial small bowel obstruction.  CT scan report of the abdomen and pelvis noted abdominal pain, bloating, nausea, and vomiting.  There were positive bowel movements, but questionable small bowel obstruction.  The CT scan itself revealed abnormal distention of the stomach and dilation of the proximal small bowel, with a gradual transition to normal caliber small bowel within the ileum; no discrete transition point was seen; and it was stated that the lack of a transition point made the abnormally dilated bowel more likely to be caused by ileus than small bowel obstruction.

The February 2012 VA examination noted that the Veteran had surgery for his small bowel obstruction in 1993, and indicated that since that time he had had six episodes, with the last being in August 2011.  Further, it was stated that he only had occasional episodes of bowel disturbance with abdominal distress, and that he had only had one exacerbation in the past 12 months.  In addition, it was noted that his medications consisted of stool softener and laxative.  Further, it was indicated that he had not experienced diarrhea, weight loss, or malnutrition due to the service-connected disability.

In view of the foregoing, the Board finds that the Veteran's service-connected small bowel obstruction has resulted in only occasional episodes of his service-connected small bowel obstruction of moderate symptomatology.  It is not manifested by moderately severe symptoms such as partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  Even though he has been hospitalized twice during the pendency of this appeal, the record indicates that may have been the only exacerbations of the disability during that time.  Moreover, the X-ray and CT scan findings during these hospitalizations consistently describe the bowel obstruction as "small."  Although the Board is not bound by that description of the Veteran's bowel obstruction in rating the disability, it does suggest no more than moderate obstruction due to the service-connected disability.  Further, as detailed above the August 2011 CT scan indicates the Veteran's complaints may be due to a condition other than the service-connected disability.  In addition, the record shows that outside of the two periods of brief hospitalization over a period of more than three years, he has only occasional episodes manifested primarily by complaints of nausea and constipation which are treated with medication.

The Board finds that the Veteran's small bowel obstruction most nearly approximates the criteria for a 10 percent rating of moderate symptoms of pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.

Accordingly, the Board finds the preponderance of the evidence is against the assignment of an increased rating for small bowel obstruction and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

In rating the Veteran's service-connected right inguinal hernia repair residuals and small bowel obstruction, the Board observes that it took into consideration the applicability of staged" ratings.  However, a thorough review of the record does not show that either disability met or nearly approximated the criteria for ratings in excess of those currently in effect.  Therefore, staged rating are not warranted for either disability.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).

The Board finds, however, that the symptomatology of the Veteran's service-connected right inguinal hernia repair residuals and small bowel obstruction appear to be adequately compensated by the schedular criteria.  For example, the right inguinal hernia repair appears to cause little or no current functional impairment, while the small bowel obstruction appears to be manifested primarily by occasional episodes of nausea and constipation.  Those symptoms are considered by the applicable schedular criteria.  The Board further notes that while the Veteran has been hospitalized twice for his service-connected small bowel obstruction during the pendency of this case, as they were of relative short duration and separated by a period of years it does not appear to represent the type of frequent periods of hospitalization contemplated by 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Moreover, for the reasons stated below, the Board finds that the level of occupational impairment attributable to these disabilities is adequately compensated by the current schedular ratings and that the disabilities do not result in marked interference with employment.  In essence, the evidence is against a finding of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  Therefore, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  



ORDER

Entitlement to a rating in excess of 30 percent for status-post right hernia repair is denied.

Entitlement to a rating in excess of 10 percent for small bowel obstruction is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


